PER CURIAM:
Kenneth Adams appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2000) petition without prejudice. The district court assessed a filing fee in accordance with 28 U.S.C. § 1914 (2000) and Evans v. Croom, 650 F.2d 521 (4th Cir.1981), and dismissed the case without prejudice when Adams failed to comply with the fee order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Adams v. Attorney Gen., No. CA-04-293 (E.D.Va. July 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED